Case: 16-30088      Document: 00513969111         Page: 1    Date Filed: 04/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-30088                                FILED
                                  Summary Calendar                          April 26, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


KEVIN PRZEMYSLAW PAWLIK,

                                                 Plaintiff–Appellant,

versus

CHARLES MAIORANA, Warden,

                                                 Respondent–Appellee.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:14-CV-3546




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       While in custody of the Bureau of Prisons (“BOP”) as federal prisoner



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30088    Document: 00513969111     Page: 2   Date Filed: 04/26/2017


                                 No. 16-30088

# 10028-023, Kevin Pawlik filed a habeas corpus petition under 28 U.S.C.
§ 2241, claiming that the BOP incorrectly applied a Sex Offender Public Safety
Factor (“PSF”) to his prison classification based on allegedly erroneous state-
ments in his presentence report (“PSR”) indicating that he had had sexual con-
tact with a minor. Pawlik asserted that the PSF adversely affected his con-
finement by precluding him from incarceration in a minimum-security prison
and from entry into a halfway-house program.

      Pawlik appeals the dismissal, for want of jurisdiction, of the § 2241 peti-
tion. The district court reasoned that § 2241 was not the proper vehicle for
Pawlik’s claim because he was challenging the inclusion of allegedly incorrect
information in his PSR, an issue under the purview of 28 U.S.C. § 2255 because
it related to matters that occurred at or before sentencing. Pawlik contends
that the district court had jurisdiction to consider his § 2241 claim because the
incorrect application of the PSF adversely affected conditions of confinement.

      We review a dismissal of a § 2241 petition de novo. Pack v. Yusuff,
218 F.3d 448, 451 (5th Cir. 2000). Although Pawlik tries to reframe his argu-
ment as being directed at the execution of his sentence, his challenge to the
correctness of factual findings in his PSR is directed at an error that allegedly
occurred at or before sentencing. A challenge to errors occurring at or before
sentencing falls under the purview of § 2255. Pack, 218 F.3d at 451; Cox v.
Warden, Fed. Det. Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990).

      Pawlik does not brief any argument challenging the district court’s deter-
mination that he did not meet the requirements of the savings clause under
§ 2255(e) and that any claim he sought to assert under Bivens v. Six Unknown
Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), would fail to
state a claim because his BOP classification did not implicate a protected lib-
erty or property interest. He has thus waived any such contentions. See Yohey


                                       2
    Case: 16-30088    Document: 00513969111      Page: 3   Date Filed: 04/26/2017


                                 No. 16-30088

v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

      Pawlik has not shown that the district court erred in dismissing for lack
of jurisdiction. See Pack, 218 F.3d at 451. Accordingly, the judgment of dismis-
sal is AFFIRMED.




                                       3